UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6850


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER J. MCLOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:94-cr-00070-BO-16)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luther J. McLoyd, Appellant Pro Se. Matthew Fesak, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, Robert J. Higdon, Jr., Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luther J. McLoyd appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2011).          We have reviewed the record and hold

the district court did not abuse its discretion in denying the

relief McLoyd sought.         See United States v. Munn, 595 F.3d 183,

187 (4th Cir. 2010) (stating standard of review).             Accordingly,

we   affirm    the   denial   of   McLoyd’s   § 3582(c)(2)   motion.   See

United States v. McLoyd, No. 4:94–cr–00070–BO-16 (E.D.N.C. filed

May 2, 2013 & entered May 3, 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                       2